Citation Nr: 1450531	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to an increased disability rating for tension headaches in excess of zero percent from May 18, 2009 to September 6, 2013, and in excess of 30 percent from September 6, 2013.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1978, from May 1, 1992 to May 9, 1992, and from June 2004 to December 2005.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2009, November 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board has reviewed the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1. In October 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing and through the authorized representative, of the intent to withdraw the appeal of the issue of entitlement to an effective date earlier than October 19, 2009 for the grant of service connection for PTSD with major depression.

2. In October 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of the intent to withdraw the appeal of the issue of entitlement to an increased disability rating for tension headaches.

3. In October 2014, prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of the intent to withdraw the appeal of the issue of entitlement to a higher initial disability rating for residuals of TBI.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than October 19, 2009 for the grant of service connection for PTSD with major depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal of the issue of entitlement to an increased disability rating for tension headaches, in excess of 10 percent from May 18, 2009 to September 6, 2013, and in excess of 30 percent from September 6, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the appeal of the issue of entitlement to a higher initial disability rating in excess of 10 percent for residuals of TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Claims on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in October 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing and through the authorized representative, that he wished to withdraw the issues of entitlement to an earlier effective date for the grant of service connection for PTSD with major depression,   an increased disability rating for tension headaches, and a higher initial disability rating for residuals of TBI; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for an effective date earlier than October 19, 2009 for the grant of service connection for PTSD with major depression is dismissed.

The appeal for an increased disability rating for tension headaches, in excess of 10 percent from May 18, 2009 to September 6, 2013, and in excess of 30 percent from September 6, 2013, is dismissed.

The appeal for a higher initial disability rating in excess of 10 percent for residuals of TBI is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


